DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,874,278 to Kawashita.
Kawashita ‘278 teaches limitations for a “screw” – as shown in Fig 1, “comprising: a head” – at 1, “a shank extending from the head and defining a longitudinal axis, with the shank having a shank diameter” – including a portion below the head, “and provided with a first thread thereon, with the first thread defining a major diameter greater than the shank diameter” – outer crest diameter of 4 as shown in Fig 2 
As regards claim 2, reference teaches further limitation of “a screw-in portion designed at a tail end of the shank” – including conical portion and/or thread 3 as shown in Fig 2, “with the shank including a front section” – including the shank portion having elements 5, “and a rear section spaced from the front section along the longitudinal axis” – including portion having thread 4, “with the front section situated between the rear section and the screw-in portion” – as shown in Fig 2, “with the hole-enlarging 
As regards claim 3, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread and the screw-in portion” – as shown and otherwise pointed out herein above, “with the screw-in portion 8being a drilling tail end” – as shown, described and recognized by one of ordinary skill in the art, “with cutting edges” – edges defined by 3, “with each inclined edge” – inclined edge of 5, “having a top end spaced from the first thread” – end of 5 closest to 3, “and has a bottom end spaced from the cutting edges of the drilling tail” – end of 5 closest to 4.  
As regards claim 4, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread (4) and the screw-in portion (portion having 3), with a second thread (3) formed on the screw-in portion, with each inclined edge (of 5) having a top end spaced from the first thread” – end of 5 closest to 3, “and has a bottom end spaced from the second thread of the screw-in portion” – end of 5 closest to 4.  
As regards claim 5, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread and the screw-in portion” – as shown and otherwise pointed out herein above, “with a second thread formed on the screw-in portion” – 3, “with each inclined edge (of 5) having a top end (portion of 5 closest to 4) extending to the first thread” – as shown, “and has a bottom end (portion of 5 closest to 3)  extending to the second thread of the screw-in portion” – as shown.  

As regards claim 7, reference teaches further limitation of “the edge top diameter (of 5) is slightly less than or equal to the major diameter” – as described, i.e., “The screw threads (5) have an outer diameter smaller than that of the maximum outer diameter of the screw threads (3) and (4)”.   
As regards claim 9, reference teaches further limitation of “the hole-enlarging portion is rolled from the shank directly” – One of ordinary skill in the art would recognize that the integral formation of 5 and shank that is disclosed by the reference anticipates broad limitation wherein no further particular structure of the ‘hole-enlarging portion’ is defined by the process of making recited which can be relied on to patentably distinguish from the well-known structure of the prior art.  See MPEP 2113.  
As regards claim 10, reference teaches further limitation of “the guiding slope is an inward recess through which a discharging groove is formed” – broad recitation of functional capability does not define further particular structure that can be relied upon to patentably distinguish from the well-known structure of the prior art which is inherently capable of ‘discharging’ substrate material due to its structure and its described functionality.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,015,134 to Gotoh.
Gotoh ‘134 teaches limitations for a “screw” – as shown in Fig 1, “comprising: a head” – at 3, “a shank extending from the head and defining a longitudinal axis, with the shank having a shank diameter” – including a portion below the head, “and provided with a first thread thereon, with the first thread defining a major diameter greater than the shank diameter” – outer crest diameter of 5 and/or 5’ as shown and described, “and a hole-enlarging portion designed on the shank and featuring no thread thereon” – portion including elements 8, “with the hole-enlarging portion having an approximately triangular transverse section - as shown and described, “and including three inclined edges spaced from one another along a circumferential direction of the shank” – Although reference discloses two inclined edges spaced from one another along a circumferential direction of the shank, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide three, evenly spaced substantially as an equivalent for performing the same function as part of optimizing the otherwise disclosed structure for a particular environment of intended use having different materials of manufacture or substrate material for example.  One of ordinary skill in the art would have more than reasonable expectation of success since similar arrangements have three or more are well known in the art and modification as proposed would not otherwise change the function. “with a guiding slope defined 
As regards claim 2, reference teaches further limitation of “a screw-in portion designed at a tail end of the shank” – including conical portion at 2 and/or thread 5’ as shown in Fig 1, “with the shank including a front section” – including the shank section having elements 8, “and a rear section spaced from the front section along the longitudinal axis” – including portion having elements 5, “with the front section situated between the rear section and the screw-in portion” – as shown in Fig 1, “with the hole-enlarging portion designed at the front section of the shank and adjacent to the screw-in portion” – as shown.  
As regards claim 3, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread (5) and the screw-in portion (at 2)” – as shown and otherwise pointed out herein above, “with the screw-in portion 8being a drilling tail end” – as shown, described and recognized by one of ordinary skill in the art, “with cutting edges” – edges defined by 5’, “with each inclined edge” – inclined edge of 
As regards claim 4, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread (5) and the screw-in portion (conical portion 2 having 5’), with a second thread (5’) formed on the screw-in portion, with each inclined edge (of 5) having a top end spaced from the first thread” – end of 8 closest to 5’, “and has a bottom end spaced from the second thread of the screw-in portion” – end of 8 closest to 5.  
As regards claim 5, reference teaches further limitation of “the hole-enlarging portion is situated between the first thread and the screw-in portion” – as shown and otherwise pointed out herein above, “with a second thread formed on the screw-in portion” – 5’, “with each inclined edge (of 8) having a top end (portion of 8 closest to 5) extending to the first thread” – as shown, “and has a bottom end (portion of 8 closest to 5’)  extending to the second thread of the screw-in portion” – as shown.  
As regards claim 6, reference teaches further limitation of “each inclined edge has a triangular transverse section and includes two lateral sides and a blade-like outer edge connecting the two lateral sides” – as shown.  
As regards claim 7, reference teaches further limitation of “the edge top diameter (of 8) is slightly less than or equal to the major diameter” – of 5 as described, i.e., “As shown in FIGS. 1 and 2, the maximum diameter d1 of the drill edge 6 is larger than the maximum diameter d3 of the threads 5' on the tapered portion 2 and smaller than the maximum diameter d4 of the threads 5 on the main portion of the shank”.  

As regards claim 9, reference teaches further limitation of “the hole-enlarging portion is rolled from the shank directly” – One of ordinary skill in the art would recognize that the integral formation of 8 and shank that is disclosed by the reference anticipates broad limitation wherein no further particular structure of the ‘hole-enlarging portion’ is defined by the process of making recited which can be relied on to patentably distinguish from the well-known structure of the prior art.  See MPEP 2113.  
As regards claim 10, reference teaches further limitation of “the guiding slope is an inward recess through which a discharging groove is formed” – broad recitation of functional capability does not define further particular structure that can be relied upon to patentably distinguish from the well-known structure of the prior art which is inherently capable of ‘discharging’ substrate material due to its structure and its described functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication  No. 2007/0237606 to Takasaki discloses similar structure as that now disclosed and claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677